PER CURIAM:
Original Proceeding.
Petitioners on July 16, 1969, filed an application for an appropriate supervisory writ. Counsel were heard ex parte and an order staying further proceedings and requiring cause to be shown on July 24, 1969, was issued.
*426On the return day counsel for all parties appeared and the matter was argued before the Court. At the conclusion of the argument counsel were granted five days to furnish additional briefs and the matter taken under advisement.
The Court now being advised and having considered the various issues raised by the parties, hereby ORDERS:
1. That petitioner Jim Sheridan be granted at least 45 days in which to complete discovery and to prepare for trial, and such further time, if any be requested, as in the discretion of the district court appears necessary and proper.
2. The setting of the case for trial is vacated and it should not be reset for trial until the cause is at issue.
3. As to the action of the Court on the motion for separate trials, this is a matter within the discretion of the Court and while prematurely handled we decline to interfere at this time since no clear abuse of discretion has been shown. It might be well, however, for the Court to review the motion when the cause is at issue and is ready to be set for trial.